PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
New Market Concepts, LLC (a Nevada LLC)
Application No. 15/890,332
Filed: 6 Feb 2018
For: SPILL-PROOF, PASSIVE AIR FRESHENER REFILL CARTRIDGE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed March 17, 2022. 

The petition under 37 CFR 1.181 is hereby GRANTED.

The application was held abandoned for failure to timely submit a proper reply to the restriction requirement mailed September 17, 2019. The restriction requirement set a two-month shortened statutory period of time for reply. Notice of Abandonment was mailed March 20, 2020.

Petitioner requests withdrawal of the holding of abandonment of the instant application on the basis of non-receipt of the restriction requirement mailed September 17, 2019.

The showing required to establish non-receipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required. A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three-month period for reply was set in the non-received Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the non-received Office action must be submitted as documentary proof of non-receipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question. See, MPEP 711.03(c).

The instant petition and supporting documents have been carefully review and found in compliance with the provisions set forth above.

In view thereof, the petition is hereby GRANTED. The holding of abandonment is withdrawn and the Notice of Abandonment is vacated.

This application is being returned to Group Art Unit 3752 for consideration of the reply to the restriction requirement that accompanies the instant petition.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions